*1101OPINION.
Sternhagen:
The issues in this proceeding are the same as those decided in James Couzens, 11 B. T. A. 1040. While there are some differences in the facts, they do not involve essential distinctions and do not require a conclusion in any respect different. The respondent was authorized to consider and determine the fair market price or value on March 1, 1913, of the petitioner’s stock in the Ford Motor Co. and to make a jeopardy assessment of the correct deficiency. From the evidence we have found that the fair market price *1102or value on March 1, 1913, of the petitioner’s- stock was at the rate of $10,000 a share.
Reviewed by the Board.

Judgment will be entered under Rule 50.

Smith, Morris, A rúndelo, and Milliken did not participate in the consideration or decision of this proceeding.